UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1997



JERRY C. MALLORY,

                                             Plaintiff - Appellant,

          versus

NORTH CAROLINA STATE; LUMBEE RIVER ELECTRIC
MEMBERSHIP CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. Richard C. Erwin, Senior
District Judge. (CA-95-749)


Submitted:   February 27, 1997             Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jerry C. Mallory, Appellant Pro Se. Ralf Frederick Haskell, Sr.,
Special Deputy Attorney General, Raleigh, North Carolina; Arlie
Jacobs, LOCKLEAR, BROOKS & JACOBS, Pembroke, North Carolina; Thomas
Edward Schroeder, W. Britton Smith, Jr., SMITH, SCHROEDER, THOMAS
& MEANS, LLP, Charlotte, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1994) complaint. The dis-

trict court's dismissal without prejudice is not appealable. See
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). A dismissal without prejudice could be

final if "no amendment to the complaint could cure defects in the

plaintiff's case." Id. at 1067. In ascertaining whether a dismissal
without prejudice is reviewable in this court, the court must

determine "whether the plaintiff could save his action by merely

amending the complaint." Id. at 1066-67.

     Because Appellant could have amended his complaint to assert

some claims, the dismissal order is not appealable. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for
lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2